Name: 1999/764/EC: Commission Decision of 15 November 1999 amending Decision 98/587/EC on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1999) 3752) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  research and intellectual property;  health;  agricultural activity;  economic policy
 Date Published: 1999-11-24

 Avis juridique important|31999D07641999/764/EC: Commission Decision of 15 November 1999 amending Decision 98/587/EC on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1999) 3752) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic) Official Journal L 301 , 24/11/1999 P. 0013 - 0013COMMISSION DECISIONof 15 November 1999amending Decision 98/587/EC on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field(notified under document number C(1999) 3752)(Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic)(1999/764/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 28(2) thereof,(1) Whereas by Commission Decision 98/587/EC of 9 October 1998 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field(3), as last amended by Decision 1999/53/EC(4), provisions were established for providing financial assistance to certain Community reference laboratories;(2) Whereas for budgetary reasons, the Community financial assistance provided for in Decision 98/587/EC requires presentation of supporting documents; whereas the requirements related to these supporting documents are specified in the said Decision;(3) Whereas a request has been made for an extended period for the submission of supporting documents;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 16, point (b) of Decision 98/587/EC, the word "three" is replaced by the word "five".Article 2This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 15 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 282, 20.10.1998, p. 73.(4) OJ L 17, 22.1.1999, p. 54.